United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2025
                                     ___________

Tracy Jones,                              *
                                          *
               Appellant,                 * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Michael Bowersox,                         *      [UNPUBLISHED]
                                          *
               Appellee.                  *
                                     ___________

                              Submitted: January 17, 2002

                                   Filed: February 13, 2002
                                    ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Tracy Jones was charged under Missouri law, tried in a Missouri trial court,
and found guilty by a jury of both murder in the first degree and armed criminal
action. In keeping with the jury's recommendation, he was sentenced to life
imprisonment without parole for murder and to a consecutive term of life
imprisonment for armed criminal action. After exhausting his state remedies without
obtaining any relief, he filed a 28 U.S.C. § 2254 habeas petition in the District Court.1

      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
That court denied the petition, which raised six claims for relief, and granted a
certificate of appealability on only one of those claims, namely, the claim that a
confession admitted into evidence at Jones's trial had been obtained during coercive
in-custody interrogation. Jones has appealed. We affirm.

       On appeal, Jones makes essentially the same arguments in support of his claim
that his confession was involuntary that he made to the District Court. Applying the
now-familiar standards of the Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), Pub. L. 104-132, 110 Stat. 1214, the District Court determined that the
state-court conclusion that Jones's confession was voluntary is not based on an
unreasonable determination of the facts and that it is neither contrary to nor an
unreasonable application of clearly established federal law as determined by the
Supreme Court of the United States. See 28 U.S.C. § 2254(d) (Supp. IV 1998); see
also Williams v. Taylor, 529 U.S. 362, 404-05 (2000) (opinion of O'Connor, J., for
the Court).

       Having carefully considered the record and the arguments of the parties, we
find no error in the District Court's reasoning or conclusions. Accordingly, the order
of the District Court denying habeas relief and dismissing Jones's petition is affirmed.
See 8th Cir. R. 47B.

        Because of our affirmance of the case on the merits, we need not and do not
address Warden Bowersox's argument that Jones's § 2254 petition was untimely in
that it was not filed until more than a year had passed from the date on which the
state-court judgment became final by the conclusion of direct review. See 28 U.S.C.
§ 2244(d)(1)(A) (Supp. IV 1998) (establishing the one-year limitation period here in
question). In this case it is considerably easier and thus more judicially efficient to
affirm on the merits than to untangle the complexities of the timeliness issue. Cf.
Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir.) (en banc) ("Although the
procedural bar issue should ordinarily be resolved first, judicial economy sometimes

                                          -2-
dictates reaching the merits if the merits are easily resolvable against a petitioner
while the procedural bar issues are complicated."), cert. denied, 528 U.S. 846 (1999).

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-